FILED
                              NOT FOR PUBLICATION                            JAN 08 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JOSE RIVERA CID,                                 No. 07-71927

               Petitioner,                        Agency No. A095-576-083

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Jose Rivera Cid, a native and citizen of Mexico, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LR/Research
review for abuse of discretion the denial of a motion to reopen, Singh v. Gonzales,

491 F.3d 1090, 1095 (9th Cir. 2007), and we deny in part and dismiss in part the

petition for review.

       The BIA acted within its discretion in denying as untimely Rivera Cid’s

motion to reopen because it was filed more than 90 days after the BIA’s final

removal order, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen must be filed

within 90 days of final administrative removal order), and Rivera Cid did

not show that he acted with the due diligence required for equitable tolling, see

Singh, 491 F.3d at 1096-97.

       To the extent Rivera Cid contends that the BIA violated his due process

rights by disregarding his hardship evidence, the contention is not supported by

the record and does not amount to a colorable constitutional claim. See Martinez-

Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




LR/Research                               2                                     07-71927